Citation Nr: 0007165	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-11 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Boise, Idaho


THE ISSUE

Entitlement to payment of unauthorized private medical 
expenses resulting from treatment received from May 24-27, 
1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from October 1982 to October 
1985 and from September 1987 to August 1992.

This appeal arises from a November 1997 letter, in which the 
Chief of Medical Administrative Services (MAS) told the 
veteran, St. Joseph Regional Medical Center, and Clearwater 
Medical Center that payment for services rendered in May 1997 
were denied because the veteran could have transferred from 
the emergency room to a VA hospital for admission.

In March 1996, the veteran indicated that he wanted to pursue 
a claim of entitlement to service connection for 
hypertension.  The record does not show that any action has 
been taken pursuant to the veteran's request.  As such, the 
matter is referred to the Regional Office (RO) for additional 
development.

On the veteran's June 1999 Informal Hearing Presentation, his 
representative indicated that the issue of entitlement to 
special monthly compensation based on the need for aid and 
attendance was on appeal before the Board of Veterans' 
Appeals (Board).  Although in November 1998 the RO denied 
entitlement to that claim, except for the June 1999 hearing 
presentation, the record is devoid of any evidence indicating 
that the veteran wanted to appeal that decision.  It appears 
as though the representative may have mistakenly discussed 
this issue even though it has not been properly developed for 
appellate review.  (See April 1999 VA Form 646).  In light of 
the foregoing, the matter is referred to the RO for any 
clarification or development deemed appropriate.  


REMAND

The veteran maintains that the payment of medical expenses 
resulting from the unauthorized private medical services 
rendered in May 1997 is warranted.

The History & Physical report from St. Joseph Regional 
Medical Center shows that on May 24, 1997, the veteran 
presented to the Emergency Department with homicidal and 
suicidal ideation of starting a hedge fire or hurting 
himself.  The veteran stated that over the last two weeks he 
had heard voices telling him to do those acts.  Although he 
had not "given way" to the voices, he wanted to admit 
himself for fear of not being able to withstand what the 
voices wanted him to do.  The Psychiatric Evaluation report 
adds that the veteran stated, "it ha[d] been festering in 
[his] mind, that [his] mom might try and take [his] 
disability from [him]."  He had learned that his disability 
would be continued and admitted that he had "plotted to 
kill" his mother, reporting that he had the plan of driving 
to her home and killing her and then killing himself.  The 
veteran explained that in the past his mother had made 
comments such as "if you are going to the VA, you better 
make sure it is the real thing and you're not putting on a 
show."  That situation had "upset, pissed [him] off."  He 
also explained the incident happened in 1995, but his 
"paranoia was too strong."  The report also documents the 
veteran's complaints about chores his family asked him to 
complete.  

The Psychiatric Evaluation report also shows that on mental 
status examination the veteran was oriented times four, his 
affect was blunted, and he described his mood as being 
"flat".  His language rate was normal and there was no push 
of speech.  Articulation was good, registration was 3/3, 
recall was 2/3 after approximately 10 minutes.  His thought 
process was goal directed.  Regarding his thought content, 
however, the veteran admitted to suicidal ideation on 
admission.  He described a plan of killing himself in an 
automobile after killing his mother and stated that he had 
plans of "driving over there and killing her," referring to 
driving to where she lives.  The veteran denied that he 
wanted to kill his mother but described "anger and hatred" 
about the whole situation.  He denied having any homicidal 
ideation towards anyone other than his mother and admitted 
auditory hallucinations on admission.  The report then shows 
that the veteran's episodes decreased during admission, 
although his insight and judgment remained limited.  

The impression was Axis I: schizophrenia-persecutory type; 
Axis IV: severe psychosocial stressors; and Axis V: Global 
Assessment Functioning score of 25.  The attending physician 
recommended that the veteran be admitted from his own safety 
and the safety of others.  The physician also called the 
veteran's mother and informed her of his homicidal ideation.   

Also of record are June 1997 Health Insurance Claim Forms 
from Albert Crook, D.O., and Clearwater Medical Clinic.

In November 1997, A.C. stated that the veteran was admitted 
on May 24 due to suicidal and homicidal ideation.  He was 
discharged on May 27.  On admission, the veteran stated that 
"he admitted that he was plotting to kill his mother."  He 
planned to drive to her home, kill her and then kill himself.  
A.C. then stated that the medical center was located two 
hours from the closest VA facility, which was located in 
Walla Walla, Washington.  With the extreme urgency of the 
veteran having both suicidal and homicidal ideation, they did 
not feel that it was appropriate for him to risk not having 
the appropriate treatment as he was potentially a threat to 
himself and others.  While the main focus involved his 
mother, he clearly had poor judgment and little or no insight 
and it was felt that he needed to be admitted for everyone's 
safety.  A.C. found that it was unreasonable to expect the 
veteran to make arrangements to get care elsewhere with his 
poor judgment and unreasonable to expect the veteran to pay 
for hospitalization. 

In May 1998, A.C. clarified that the veteran was never seen 
in the emergency room and that he was directly admitted into 
the mental health unit at St. Joseph Regional Medical Center 
by Dr. K., the on call psychiatrist.  He also stated that he 
had recently talked with VA officials from the VAMC at Walla 
Walla and was told that patients who needed to be admitted to 
the VA needed to be admitted to a local hospital first and 
then transferred to the VAMC.  He added he was not able to 
directly admit the veteran to the VAMC and the veteran's 
admission occurred over the weekend.  A.C. stated that it was 
unfair to penalize the veteran for receiving care when he was 
incapacitated to make good decisions.  It was also 
unreasonable to expect him to make a "choice" regarding 
what hospital he would attend for care, where at the same 
time he had suicidal and homicidal ideation and was 
"plotting to kill his mother."  The veteran had planned to 
drive to her home, kill her and kill himself.  It was also 
unreasonable to expect that he would be able to go to the VA 
directly without initial stabilization at the local hospital.  
In fact, this was the same protocol that was currently being 
used, as patients should be stabilized at their first local 
hospital prior to transfer.  

A.C. reiterated that the veteran was a direct admission 
patient, without being seen in the emergency room, and 
recalled that on the veteran's previous admission in the 
spring of 1996, they asked where VA would prefer him to be 
admitted.  The veteran, however, spent approximately 4 hours, 
by the veteran's recollection, waiting for a response from VA 
and ultimately was told to be admitted locally.  A.C. stated 
that he did not think it would have been appropriate 
concerning the acuteness of decompensation of the veteran's 
disorder to make him wait for admission.  The veteran was not 
in a stable mental state to decide where he would be 
hospitalized.

Law and regulation provides that to be entitled to payment or 
reimbursement for medical expenses incurred without prior 
authorization from the VA, all of the following criteria must 
be met: (a) that treatment was either (1) for an adjudicated 
service-connected disability, or (2) for a non-service-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability; and (b) that a medical emergency 
existed of such nature that delay would have been hazardous 
to life or health; and (c) that no VA or Federal facilities 
were feasibly available and an attempt to use them 
beforehand, or obtain prior VA authorization for the services 
required, would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728 (West 1991 & Supp. 1999); 
38 C.F.R. § 17.120 (1999).

The regulations also provide that even though a medical 
emergency exists at the time of hospitalization, the 
emergency is deemed to have ended at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran who received emergency hospital care or 
medical services could have been transferred from the non-VA 
facility to a VAMC for continuation of treatment; from that 
point on, no additional care in a non-VA facility will be 
approved for payment by the VA.  38 C.F.R. § 17.121 (1999).

In denying the veteran's claim, the MAS has essentially found 
that although the veteran received treatment for his service-
connected paranoid schizophrenia disability and at that time 
in May 1997 a medical emergency existed of such nature that 
delay would have been hazardous to life or health, 
entitlement to benefits were denied because the veteran could 
have been transferred to a VA Hospital for admission.  That 
is, although an emergency existed on admission, after the 
veteran was stabilized, the veteran could have been 
transferred to a VA facility.  In this regard, the Board 
notes that such a determination under 38 C.F.R. § 17.121 must 
be made by a VA physician and it appears as though the 
foregoing has not been accomplished, as the claims folder 
does not contain a VA medical opinion on this matter.  As 
such, additional development is warranted.

In promulgating a decision, the Board must support its 
medical conclusions on the basis of independent medical 
evidence in the record or through adequate quotation from 
recognized treatises; it may not rely on its own 
unsubstantiated medical judgment to reject expert medical 
evidence in the record, but may reject a claimant's medical 
evidence only on the basis of other such independent medical 
evidence.  See Thurber v. Brown, 5 Vet. App. 119, 122 (1993); 
Hatlestad v. Derwinski, 3 Vet. App. 213, 217 (1992) 
(Hatlestad II); Colvin v. Derwinski, 1 Vet. App. 171, 175.  
If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion [or] ordering a medical examination.  Id.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The MAS should assemble all original 
records pertaining to the veteran's claim 
for payment of unauthorized medical 
expenses incurred during the May 24-27, 
1997, hospitalization period (which are 
not already associated with the file), 
and incorporate them into the claims 
folder.

3.  The MAS should review the original 
records to ascertain whether they contain 
a clear, signed statement by a VA 
physician, which answers the question of 
38 C.F.R. § 17.121 as to the date, if 
any, on which an emergency is deemed to 
have ended during the May 24-27, 1997, 
hospital admission.  If no such VA 
physician's statement exists, the MAS 
should forward all the records to a VA 
physician, who should then review the 
records and furnish a medical opinion 
addressing the issue of whether the 
veteran could have been transferred from 
the non-VA facility to a VAMC for 
continuation of treatment for the 
disability.  See 38 C.F.R. § 17.121.

4.  Thereafter, the MAS should 
readjudicate the veteran's claim.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
afforded the requisite time period to 
respond.

Thereafter, the case should be returned to the Board, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 

for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


